t c memo united_states tax_court elroy earl morris and darlene morris petitioners v commissioner of internal revenue respondent docket no filed date elroy earl morris and darlene morris pro sese alissa l vanderkooi for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure petitioners do not dispute all statutory references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar that they neglected to report dollar_figure of interest_income and the parties filed a posttrial stipulation in which they agreed that petitioners are not liable for any accuracy-related_penalty the sole question remaining for decision is whether petitioners failed to report during taxable_distributions from an individual_retirement_account ira findings_of_fact some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in michigan when they petitioned this court elroy earl morris petitioner was listed as the primary and sole beneficiary of a traditional_ira owned by his father george e morris the custodian of this ira was the farm bureau life_insurance co of michigan farm bureau during george e morris was receiving monthly distributions of dollar_figure from this ira the balance in the account on date was dollar_figure george e morris died on date on date petitioner sub- mitted a death claim to the farm bureau requesting a settlement of his father’s ira through the lump sum option he attached a form captioned federal_income_tax withholding notice and election this form explained that the cash distributions you are to receive are subject_to_withholding of federal income tax unless you elect not to have income_tax withheld petitioner checked the box i elect not to have federal_income_tax withheld from my cash distribution he submitted this form to the farm bureau along with his death claim the farm bureau made and reported two distributions to petitioner from this ira during each was reported on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the first form 1099-r reported a gross distribution of dollar_figure classified as distribution code normal distribution reported dollar_figure as the taxable_amount and reported the tax withheld as dollar_figure the second form 1099-r reported a gross distribution of dollar_figure classified as distribution code death reported dollar_figure as the taxable_amount and as a total_distribution from the account and reported the tax withheld as zero petitioner served as the personal representative of his father’s estate implementing what he believed to be his father’s wishes he issued checks in date to two of his siblings in the aggregate amount of dollar_figure these funds were derived from the ira distribution of dollar_figure that he received on date petitioner secured assistance from a local law firm in settling his father’s estate a paralegal did most of the work she informed petitioner that there would be no tax due on the ira distribution by this she evidently meant that there would be no federal estate_tax or michigan inheritance_tax due but petitioner understood her to mean that no tax of any kind would be due petitioners timely filed a federal_income_tax return for this return did not report either of the ira_distributions as gross_income on date the irs sent petitioners a notice_of_deficiency determining that the ira dis- tributions constituted taxable_income petitioners timely petitioned this court as the basis for their disagreement with the irs petitioners argue that they do not solely owe this debt and should not be held solely responsible for it a burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact b taxability of ira_distributions sec_61 provides that gross_income means all income from whatever source derived sec_408 provides that e xcept as otherwise provided in this subsection any amount_paid or distributed out of an individual retirement plan shall be included in gross_income by the payee or distributee sec_408 provides several exceptions to this rule--eg for rollover_contributions transfers incident_to_divorce and distributions for charitable purposes see sec_408 there is no exception for distributions to a beneficiary following the death of the account owner petitioner at trial did not seriously dispute that the ira_distributions he received were subject_to federal_income_tax nor did he assert that he was required to transmit the ira_distributions to someone else as a trustee or a mere conduit see 14_tc_965 but he contends that it would be inequitable to hold him solely liable for this tax because he voluntarily shared the proceeds with his siblings from whom he is unlikely to recover anything he further contends that he was disadvantaged by what he believes to have been erroneous advice from the law firm that assisted him in settling his father’s estate sec_102 excludes from gross_income the value of property acquired by gift bequest devise or inheritance while an inheritance is generally acquired tax free under sec_102 distributions from inherited iras to beneficiaries are included in the gross_income of the beneficiaries see 125_tc_227 citing sec_408 and sec_691 murray v commissioner tcmemo_2012_213 therefore the distributions petitioners received are not excludable from gross_income under sec_102 although petitioner acted honorably in executing what he believed to be his father’s wishes his good conduct has no bearing on whether the ira_distributions were includible in his gross_income under the internal_revenue_code and where- as the advice he thought he received from the law firm might have affected his lia- bility for the accuracy-related_penalty it is irrelevant in determining the taxable status of the distributions themselves we thus find that petitioners failed to in- clude in their gross_income for taxable_distributions totaling dollar_figure from an ira to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the sec_6662 penalty
